 In the Matter of ALUMINUMCOMPANY OF AMERICAandALUMINUMADMINISTRATIVE `YORKERS UNION, LOCAL20661,AFFILIATED WITHA. F. OFL.Case No. R-985.-Decided October 11, 1938Aluminum ProcessingIndustry-Investigation of Representatives:controversyconcerning representation of employees:employer questions appropriateness ofunit proposed and majority status of union therein-UnitAppropriate for Col-lectiveBaigaining:office and clerical workers, metermen,leadmen,routinechemists,chemists'assistants,and dust, gas and laboratory technicians, butexcluding executives and department heads, foremen,shift foremen, and assistantforemen, the yardmaster and assistant yardmaster,research chemists,secre-taries to all executives and department heads, employees in the cost department,and the personal chauffeur to president ofCompany-Representatives:proof ofchoice : union membershiplist-Certification of Representatives:upon proof ofmajority representation.Mr. William J. AvrutisandMr. Alan F. Perl,for the Board.Mr. Bruce C. Campbell,ofEastSt. Louis, Ill., for the Company.Mr. Charlton Ogburn,byMr. Arthur E. Reyman,of New YorkCity, for the Union.Mr. Ivar Peterson,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 7, 1938, Aluminum Administrative Workers Union, Local20661, affiliated with A. F. of L., herein called the Union, filed withthe Regional Director for the Fourteenth Region (St. Louis, Mis-souri) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Aluminum OreCompany,' East St. Louis, Illinois, herein called the Company, andrequesting an investigation and certification of representatives pur-'The original petition named the Aluminum Company of America as the employer. Itappears that Aluminum Company of America is not involved in this case,but that theproper party is Aluminum Ore Company, a wholly owned subsidiary of Aluminum Com-pany of America.At the beginning of the hearing the petition was amended,withoutobjection, to include Aluminum Ore Company as a party.9 N. L R. B., No. 24.141 142NATIONAL LABOR RELATIONS BOARDsuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 19, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On July 27, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held from August 8 throughAugust 12, 1938, at St. Louis, Missouri, before Theodore R. Bland,the Trial Examiner duly designated by the Board. The Board, theCompany, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAluminum Ore Company, a Delaware corporation and a whollyowned subsidiary of Aluminum Company of America, operates a plantinEast St. Louis, Illinois, for the purpose of processing naturalbauxite into alumina (aluminum oxide) and miscellaneous otherproducts.The principal raw materials used by the Company, aggregatingover 100,000 tons per year, are bauxite, soda ash, limestone, fluorspar,sulphuric acid, and coal; all the bauxite and soda ash, which consti-tute about 80 per cent of the raw materials used, are purchasedoutside the State of Illinois and shipped to the East St. Louis plant.Most of the other raw materials used, comprising about 20 per centof the total, are purchased within the State of Illinois.The total volume of products manufactured at the East St. Louisplant aggregates over 100,000 tons per year.Ninety-five per cent ofthis amount consists of alumina (aluminum oxide), and the remain-ing 5 per cent is made up of aluminum hydrate, electrolyte, drysodium aluminate, and other miscellaneous products.Approximately95 per cent of the said alumina is shipped outside the State of Illinois. DECISIONSAND ORDERS143II.THE ORGANIZATION INVOLVEDAluminum Administrative Workers Union, Local20661, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership office and clerical workers, chemists, technicians,analysts, and certain foremen and subforemen in,the production andmaintenance departments of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1937, representatives of the Union met with the personnelrelations manager of the Company for the purpose of securing recogni-tion of the Union as the sole bargaining agent for administrativeemployees.The Union was unofficially so recognized, but when a pro-posed collective bargaining agreement was presented in the fall of1937 the Company requested postponement of negotiations because atthat time another labor organization was active in the plant. In May1938 when the Union again sought a contract, the Company questionedthe appropriateness of the unit which the Union claimed and alsoquestioned the Union's contention that it had been designated as thesole bargaining agent.We find that a' question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, hasa close,intimate, and substantial'relation to trade, traffic, and commerce among theseveral States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its petition the Union claimed that "all office-and clerical workers,exclusive of department heads and their assistants; all meter men,exclusive of foremen; all routine chemists, chemists' assistants; dust,gas and laboratory technicians, exclusive of department heads, shiftforemen, and research chemists; all subforemen and those foremenwho do not have an assistant in the production and maintenance de-partments" constitute a unit appropriate for thepurposes of collectivebargaining.The initial differences between the Company and the Union with,regard to the appropriate unit were adjusted by mutual concessionsduring the course of the hearing.The parties drew up a list of allthe employees which the Union had originally claimed should beincluded in the 'appropriate. unit and by agreement indicated which 144NATIONAL LABOI. BI;LATIONS BOARDnine lead men, or working group leaders, were included 'in the unit.At the conclusion of the hearing the Union amended its petition toconform to the above agreement. In general, the employees so ex-cluded fall into two groups : so-called confidential employees andsupervisory employees.The confidential employees which the parties would exclude from.the unit include secretaries to officials and department heads, all em-ployees in the cost department, the personal chauffeur to the presidentof the Company, and one clerk, W. E. Lawson, in the operatingdepartment.The Company contended, and the Union agreed, thatsecretaries to executives are closely connected with the managementand perform duties of a confidential nature.Employees in the costdepartment compile data showing the cost, in terms of labor andmaterials, chargeable to each product made in the plant, as well asthe cost of construction and mechanical work.The cost data enables,the Company to determine the most efficient methods in the use oflabor and materials. It was agreed, therefore, that the informationacquired by employees in this department is of a confidential nature.The, personal chauffeur to the president is subject to call at all timesand, it appears, has little in common with other employees of theCompany.W. E. Lawson, a clerk in the operating department who by agree-ment was excluded from the unit, assists in arranging the workingschedules of employees in the operating department and also doesspecial work for the plant foreman.The nature of the special dutiesdoes not appear.Lawson assists J. P. Wesley, another clerk in theoperating department, in arranging working schedules.By agree-ment,Wesley was included in the unit.Their duties appear to besimilar-, with the exception of the special work Lawson performs forthe plant foreman.Since the nature of these special duties is notshown and in the absence of other evidence warranting the exclusion,we will include Lawson in the unit.,Thus with the exception of Lawson, the clerk in the operatingdepartment, it would appear that the employees which the Union andthe Company would exclude from the appropriate unit are engagedin duties of a confidential nature.Ordinarily we should examineclosely into the duties of such employees in order to determinewhether the nature of their duties so identifies their interests with themanagement that their inclusion in a unit with other employees wouldbe inappropriate. In the present case, however, the parties agree thatsuch employees should be excluded, and with the exception of theclerk in the operating department described above, we see no reasonto deviate from the agreement of the parties.The parties also agreed to exclude 64 foremen, shift foremen, andassistant foremen, and the yardmaster and assistant yardmaster.All DECISIONS AND ORDERS145these employees have duties of a supervisory nature in the variousdepartments.However, the parties agreed to include three foremen,and one assistant foreman in the stores department, four engine fore-men, and one boiler-room foreman.These nine employees have super-visory duties.No evidence was introduced to explain why they shouldbe included while the other foremen were excluded.We see no reasonfor including them, and we will, therefore, exclude from the unit theforemen and assistant foreman in the stores department, the engineforemen, and the boiler-room foreman along with the other super-visory employees enumerated above.The employees within the classifications described above and withthe exceptions there noted, who comprise the administrative staff ofthe Company, may properly constitute an appropriate bargaining-unit.These employees are eligible to membership in the Union andwere excluded from the unit of production and maintenance,employees which we determined to be appropriate on August 16,-1938 .2We find that office and clerical workers, metermen, lead men,-routine chemists, chemists' assistants, and dust, gas and laboratorytechnicians employed by the Company, excluding executives anddepartment heads, foremen, shift foremen, and assistant foremen,the yardmaster and assistant yardmaster, research chemists, secre-taries to all executives and department heads, employees in the costdepartment, and the personal chauffeur to the president, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and;otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESOn July 7, 1938, there were about 123 employees in The unit whichwe have found to be appropriate.As of August 12, 1938, the timeof the hearing, this number had decreased to 117 due to the fact thatfive employees had been laid off and one had quit.The Union introduced in evidence a list of its membership, com-piled from individual application slips which were produced at thehearing.A comparison of this membership list with the names ofthe, employees in the unit which we have found to be appropriate,shows that, as of August 12, 1938, 77 employees of the Companywithin the appropriate unit were members of the Union.The Com-pany does not question the majority status of the Union.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-2 SeeMatter of Aluminum Ore CompanyandAluminumWorkers UnionNo 18780, A. P.ofL,8N LR. B. 914 146NATIONAL LABOR RELATIONS BOARDtive for the purposes of collective bargaining.It is, therefore, the'exclusive representative of all the employees in such unit for thepurposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Aluminum Ore Company, East St. Louis,Illinois,within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The office and clerical workers, metern,en, lead men, routinechemists, chemists' assistants, and dust, gas, and laboratory techni-cians employed by the Company, excluding executives and depart-ment heads, foremen, shift foremen, and assistant foremen, the yard-master and assistant yardmaster, research chemists, secretaries to all-executives and department heads, employees in the cost department,and the.personal chauffeur to the president, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Aluminum Administrative Workers Union, Local 20661,.is_.theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthatAluminumAdministrativeWorkersUnion, Local 20661, has been designated and selected by a majorityof the officeand clericalworkers, metermen, lead men, routine chem-ists, chemists'assistants,and dust, gas, and laboratory techniciansemployed by Aluminum Ore Company, East St. Louis, Illinois,excluding executives and department heads, foremen, shift foremen,and assistant foremen, the yardmaster and assistant yardmaster,research chemists, secretaries to all executives and department heads,employees in the cost department, and the personal chauffeur to thepresident, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theAct, Aluminum Administrative Workers Union, Local 20661, is theexclusive representative of all'such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.